                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JENNIFER GARCIA,                                 §
                                                 §
                  Plaintiff,                     §                SA-18-CV-00978-OLG
                                                 §
vs.                                              §
                                                 §
RANDOLPH-BROOKS FEDERAL                          §
CREDIT UNION,                                    §
                                                 §
                  Defendant.                     §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable Chief United States District Judge Orlando L. Garcia:

       This Report and Recommendation concerns Defendant Randolph-Brooks Federal Credit

Union’s Motion for Summary Judgment [#26]. All dispositive pretrial matters in this case have

been referred to the undersigned for disposition pursuant to Western District of Texas Local Rule

CV-72 and Appendix C [#18]. The undersigned has authority to enter this recommendation

pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth below, it is recommended that

Defendant’s motion be GRANTED IN PART AND DENIED IN PART.

                                         I. Background

       Plaintiff Jennifer Garcia originally filed this case in the 408th Judicial District Court for

Bexar County, Texas, on August 13, 2018, against her former employer Defendant Randolph

Brooks Federal Credit Union (hereinafter “RBFCU”), alleging (1) interference and retaliation

claims under the Family and Medical Leave Act, 29 U.S.C. § 2615 (“FMLA”), (2) employment

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

(“Title VII”), and (3) intentional infliction of emotional distress under Texas law. RBFCU



                                                1
removed Garcia’s Petition to federal court on September 19, 2018 on the basis of federal-

question and supplemental jurisdiction. (Notice of Removal [#1].)

       Following removal, RBFCU moved to dismiss Garcia’s claims of FMLA interference and

intentional infliction of emotional distress. (Def.’s Mot. to Dismiss [#2].) In response, Garcia

moved to amend her Petition, and the Court granted the motion. (Order Granting Leave [#12].)

Garcia’s First Amended Complaint is the live pleading in this case and reasserts her claims of

FMLA interference and retaliation, Title VII sex discrimination, and intentional infliction of

emotional distress but also adds a claim of false imprisonment. (First Am. Compl. [#13] at ¶¶

22–29.)

       According to Garcia’s First Amended Complaint, she is a homosexual female, who

suffered sex discrimination in the workplace due to her romantic relationship with a coworker.

(First Am. Compl. [#13] at ¶ 11.) Garcia alleges that as a result of this relationship, she was

repeatedly harassed by upper management, specifically her supervisors Michael Guerra and

Hector Hurtado, so much so that the harassment exacerbated her anxiety and depression. (Id. at

¶ 12.) Garcia further claims that RBFCU made it difficult for her to apply for FMLA leave

related to these conditions, and she was terminated in retaliation for her use of the leave. (Id. at

¶¶ 13–16.) Garcia’s false imprisonment claim concerns the events surrounding her termination;

she alleges that armed security guards blocked her from entering her vehicle but that she was

able to escape and walk home on foot. (Id. at ¶ 16.)

       RBFCU filed a second motion to dismiss, this time seeking dismissal of Garcia’s claims

of FMLA interference, intentional infliction of emotional distress, and false imprisonment. The

undersigned issued a report and recommendation to the District Court on the motion to dismiss,

recommending that the motion be granted in part as to Garcia’s claim of FMLA interference and



                                                 2
intentional infliction of emotional distress but denied as to the claim of false imprisonment.

(Report [#21].) The District Court adopted the report in full, leaving Plaintiff’s claims of FMLA

retaliation, Title VII sex discrimination, and false imprisonment pending.         (Order [#23].)

RBFCU now moves for summary judgment on all three of these claims.

                                II. Summary Judgment Record

       The summary-judgment record in this case establishes the following disputed and

undisputed facts pertaining to Garcia’s claims. Garcia, who identifies as a lesbian, began her

employment at RBFCU on May 31, 2016 as a consumer lending representative in RBFCU’s call

center. (Garcia Dep. [#26-1] at 47:1, 23:8–10, 32:18–19, 34:4–6.) RBFCU is a San Antonio

based, not-for-profit federal credit union that operates in Austin, Corpus Christi, Dallas, and San

Antonio. (Ingle Aff. [#26-2] at ¶ 3.) Garcia subsequently became a consumer lending title

support specialist, where she first reported to Denise Rivera, who is now her wife. (Garcia Dep.

[#26-1] at 43:21–44:23.) During her employment, she received two merit raises—once while

working as a consumer lending representative and once while working as a consumer lending

title support specialist. (Garcia Dep. [#26-1] at 39:13–24, 42:9–10.)

       Garcia claims that throughout her employment she suffered discrimination due to her

sexual orientation. Garcia testified in her deposition that she was the repeated victim of jokes

about sexual intercourse, her hair and dress, and her female friendships; that her supervisors

refused to issue her a men’s company shirt when requested; and that her coworkers publicly

humiliated her by issuing her an extra, extra-large women’s shirt instead. (Garcia Dep. [#26-1]

at 35:7–24, 37:2–11, 80:8–25.) Garcia’s deposition testimony states that she complained to her

supervisors about the harassment, but it continued. (Garcia Dep. [#26-1] at 35:22–25.) Garcia




                                                3
further testified that at first she did not complain to Human Resources, but ultimately she did so,

still to no avail. (Garcia Dep. [#26-1] at 36:23-37:1, 82:15–25.)

       It is undisputed that Garcia has a history of bipolar disorder and anxiety and is under

treatment for these conditions. (Med. Records [#29-1].) Garcia applied for intermittent FMLA

leave on August 1, 2017 due to these medical issues. (Garcia Dep. [#26-1] at 70:3–25, 170:9–25;

Leave Form [#26-6] at 7–8.) In support of her FMLA application, Garcia’s physician certified

that she suffers from anxiety and panic attacks, that drugs alleviate the symptoms, but she does

sometimes need to miss work due to side effects from medications. (Certification [#29-1] at 80–

83.) Records of Garcia’s leave history indicate that she took intermittent FMLA leave beginning

August 2, 2017 continuing through February 2018, when her employment was terminated.

(Absence Records [#26-7] at 4–6.)

       The record reflects that Garcia’s employment was terminated on February 16, 2018 for

the stated reason of “dishonesty.” (Garcia Dep. [#26-1] at 30:9–14.; Termination Ltr. [#26-9] at

4.) RBFCU maintains Garcia was terminated for dishonesty related to her request for FMLA

leave for January 18–19, 2018. (Ingle Aff. [#26-2] at ¶ 5.) The testimony of various witnesses

related to Garcia’s use of FMLA leave for the dates of January 18–19, 2018 varies slightly.

       Garcia stated in her deposition that in January 2018, she needed to have a one-day

surgical procedure at the dermatologist for a skin condition unrelated to her intermittent FMLA

leave. (Garcia Dep. [#29-2] at 187:6–14.) Garcia maintains that she originally applied to use

paid time off (“PTO”) for the surgery, but the request was denied because she did not have any

PTO available. (Garcia Dep. [#29-2] at 187:15–24; Daffin Aff. [#26-11] at ¶¶ 2–3; Hurtado

Dep. [#26-12] at 89:5–25.) Garcia’s supervisors, Hector Hurtado and Michael Guerra, both

testified in their depositions that Garcia’s original PTO request was not for surgery but for a



                                                4
cruise vacation she had planned for that time period. (Hurtado Dep. [#26-12] at 89:5–25; Guerra

Dep. [#26-13] at 7:6–24.) The testimony is consistent, however, that regardless of the basis for

the PTO request, the request was denied due to insufficient remaining PTO. (Hurtado Dep. [#26-

12] at 89:5–25; Guerra Dep. [#26-13] at 7:6–24.) Hurtado further testified that it was only after

the denial of the PTO request that Garcia indicated she needed surgery for a non-related FMLA

claim. (Hurtado Dep. [#26-12] at 89:5–25.)

       It is undisputed that Garcia did not receive the dermatological surgery on January 18 or

19, 2018, and the surgery was ultimately rescheduled for February 8, 2019. (Garcia Dep. [#29-2]

at 194:14–18.) It is also undisputed that Garcia ultimately requested FMLA leave under her

existing intermittent leave for January 18 and 19, 2018, and that she used this FMLA leave to go

on a cruise to Cozumel, Mexico with Rivera and others. (Absence Records [#26-7] at 4–6;

Daffin Aff. [#26-11] at ¶¶ 2–3; Garcia Dep. [#26-1] at 204:11–18.)

       Garcia stated in her deposition that the cruise was recommended by her physician as

treatment for her severe depression and anxiety. (Garcia Dep. [#29-2] at 204:15–22.) Garcia

concedes she never informed Human Resources or any of her supervisors about the cruise.

(Garcia Dep. [#26-1] at 205:6–25.)      After Garcia returned to work, however, two of her

coworkers submitted statements to Human Resources reporting that Garcia had taken a cruise on

January 18 and 19, 2018. (Daffin Aff. [#26-11] at 2; Chavez Statement [#26-8] at 2; Paniagua

Statement [#26-8] at 3.)

       Barbara Daffin, Human Resources Supervisor for Benefits and Employee Relations,

thereafter called Guerra and directed him to terminate Garcia’s employment. (Guerra Dep. [#26-

13] at 61:19–25.) On the date of Garcia’s termination, it is undisputed that Garcia was escorted

by armed security guards down the stairwell and off of RBFCU’s property. (Garcia Dep. [#26-1]



                                               5
at 252:1–25, 255:1–25; Vives Statement [#26-10] at 2; Juarez Statement [#26-10] at 3; Brooks

Statement [#26-10] at 4.) Garcia, however, also testified in her deposition that one of the

security officers swore at her, that the officer and others swarmed around her vehicle, which

prevented her from getting into her car and from driving out of the parking garage, and that she

was forced to walk away on foot. (Garcia Dep. [#26-1] at 254:18–256:23.)

       On May 29, 2018, Garcia filed a Charge of Discrimination with the Texas Workforce

Commission on Human Rights (“TWCHR”) and the Equal Employment Opportunity

Commission (“EEOC”) for sex discrimination. (EEOC Charge [#26-5] at 4.) The Charge

alleges that Garcia was subjected to “continuous harassment by Michael Guerra and Hector

Hurtado because [she] was openly homosexual” and states that she believes she was in fact

terminated because of her sexuality and her use of intermittent FMLA leave. (EEOC Charge

[#26-5] at 4 (“I believe I was discriminated against because of my sex/female, for not

conforming to the stereotypes about how women are expected to present themselves in my

physical appearance, actions, and/or behaviors.”) Garcia timely filed this lawsuit on August 13,

2018. (Orig. Pet. [#1-1] at 4.)

                                       III. Legal Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).



                                                 6
       The party moving for summary judgment bears the initial burden of “informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Catrett, 477 U.S. at 323.

Once the movant carries its burden, the burden shifts to the nonmoving party to establish the

existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th Cir.

1995). The non-movant must respond to the motion by setting forth particular facts indicating

that there is a genuine issue for trial. Miss. River Basin Alliance v. Westphal, 230 F.3d 170, 174

(5th Cir. 2000). The parties may satisfy their respective burdens by tendering depositions,

affidavits, and other competent evidence. Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir.

1992). The Court will view the summary judgment evidence in the light most favorable to the

non-movant. Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993).

       “After the non-movant has been given the opportunity to raise a genuine factual issue, if

no reasonable juror could find for the non-movant, summary judgment will be granted.”

Westphal, 230 F.3d at 174. However, if the party moving for summary judgment fails to satisfy

its initial burden of demonstrating the absence of a genuine issue of material fact, the motion

must be denied, regardless of the non-movant’s response. Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).

                                          IV. Analysis

       RBFCU moves for summary judgment on each of Garcia’s remaining claims—FMLA

retaliation, Title VII discrimination, and false imprisonment. The Court should deny summary

judgment as to Garcia’s claim of FMLA retaliation, grant summary judgment as to Garcia’s




                                                7
claim of Title VII sex discrimination but allow her claim of Title VII harassment to proceed to

trial, and grant summary judgment as to her claim of false imprisonment.

A.     FMLA Retaliation

       The FMLA entitles employees to take reasonable leave for medical reasons and prohibits

employers from discharging or discriminating against an employee for opposing any practice

made unlawful by the act. 29 U.S.C. §§ 2601(b)(2), 2615(a)(2). “The Department of Labor has

interpreted this statutory provision to forbid employers from terminating employees for having

exercised or attempted to exercise FMLA rights.” Ion v. Chevron USA, Inc., 731 F.3d 379, 389

(5th Cir. 2013) (citing 29 C.F.R. § 825.220(c)). Garcia claims she was harassed and terminated

due to her exercise of her right to FMLA leave. (First Am. Compl. [#13] at ¶ 24.)

       To establish a prima facie case of FMLA retaliation, Plaintiff must show: (1) she was

protected under the FMLA; (2) she suffered an adverse employment action; and (3)(a) she was

treated less favorably than a similarly situated employee who had not requested leave or (b) the

adverse decision was made because she took FMLA leave. Acker v. Gen. Motors, L.L.C., 853

F.3d 784, 790 (5th Cir. 2017). “The third element requires the employee to show ‘there is a

causal link’ between the FMLA-protected activity and the adverse action.”               Id. (citing

Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 332 (5th Cir. 2005)).

       Where there is no direct evidence of retaliation, as here, the McDonnell Douglas burden-

shifting framework typically governs. See Mauder v. Metro. Transit Auth. of Harris Cty., Tex.,

446 F.3d 574, 583 (5th Cir. 2006) (applying McDonnell Douglas to FMLA retaliation claim).

Under McDonnell Douglas, “[o]nce an employee propounds a prima facie case of interference or

retaliation, ‘the burden shifts to the employer to articulate a legitimate, nondiscriminatory reason

for the adverse employment action.’” Tatum v. S. Co. Servs., Inc., 930 F.3d 709, 713 (5th Cir.



                                                 8
2019) (quoting Richardson, 434 F.3d at 332).         Thereafter, “the burden shifts back to the

employee to show by a preponderance of the evidence that the employer’s articulated reason is a

pretext for discrimination.” Richardson, 434 F.3d at 332–33.

       But where an employee argues that FMLA protected activity was not the sole reason for

her discharge but only a motivating factor in the termination, under Fifth Circuit precedent the

McDonnell Douglas framework does not apply and instead a mixed-motive framework governs.

Id. at 333. Although recent Supreme Court decisions construing the ADEA and Title VII

suggest the Richardson panel’s construction of the FMLA’s text may be incorrect on this point,

the Fifth Circuit has thus far declined to reach the issue. Trautman v. Time Warner Cable Texas,

L.L.C., 756 Fed. App’x 421, 428 n.5 (5th Cir. 2018) (noting that whether the mixed-motive

method to establish FMLA-retaliation claims survives the Supreme Court’s decisions in

University of Texas Southwestern Medical Center v. Nassar, 570 U.S. 338 (2013), and Gross v.

FBL Financial Services, Inc., 557 U.S. 167 (2009) remains an open question in the Fifth Circuit);

see also Ion v. Chevron USA, Inc., 731 F.3d 379, 389–90 (5th Cir. 2013) (explaining same). The

mixed-motive framework allows an employee to carry its burden under the third step by

“creat[ing] a genuine issue of fact either that (a) the employer’s proffered reason is a pretext for

discrimination, or—and herein lies the modifying distinction—(b) that the employer’s reason,

although true, is but one of the reasons for its conduct, another of which was discrimination.”

Richardson, 434 F.3d at 333. Although Garcia does not plead the mixed-motive framework in

her Amended Complaint, she does argue in her summary judgment response that she has at least

presented circumstantial evidence that FMLA retaliation was a motivating factor in the

termination decision. (Response [#29] at 8–9.)




                                                 9
       RBFCU contends it is entitled to summary judgment on Garcia’s claim of FMLA

retaliation because Garcia cannot make out a prima facie case of retaliation and she cannot rebut

its legitimate, non-discriminatory reason for her termination—her dishonesty regarding the

reason for her leave taken on January 18 and 19, 2018. The Court agrees with RBFCU that even

if Garcia could make out a prima facie case of FMLA retaliation, she has failed to rebut the

evidence of a legitimate, non-discriminatory reason for her termination under the traditional

McDonnell Douglas framework.        But RBFCU does not address Garcia’s motivating factor

argument anywhere in its summary judgment briefing. Under a mixed-motive framework, after

an employer presents evidence of a legitimate, non-discriminatory reason, then the plaintiff only

must point to some evidence from which the factfinder may infer that the protected activity

played some part in the termination decision. Richardson, 434 F.3d at 333. At that point, the

burden shifts back to the employer to present evidence that it would have terminated the

employee, regardless of the protected activity. See id. Here, Garcia has met her summary

judgment burden, but RBFCU has not.

       RBFCU maintains it terminated Garcia’s employment due to her “dishonesty” regarding

the reason she took FMLA leave on January 18 and 19, 2018. (Termination Ltr. [#26-9] at 4.) It

goes without saying that lying is a legitimate, nondiscriminatory reason to terminate or discipline

an employee. See Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001); Pittman

v. General Nutrition Corp., 515 F. Supp. 2d 721, 738 (S.D. Tex. 2007); Grant v. CPC Logistics,

Inc., No. 3:12-CV-00200-L, 2013 WL 6164278, at *8 (N.D. Tex. Nov. 20, 2013). Moreover,

RBFCU has a stated policy prohibiting “theft, fraud, or other acts of dishonesty,” which are

cause for immediate termination. (RBFCU Employee Handbook [#26-3] at 15–16.) Garcia

argues that RBFCU’s stated reason for her termination was pretext for FMLA retaliation because



                                                10
she was not in fact dishonest in that she believed the cruise was covered under her existing

approved FMLA leave. This argument misunderstands the inquiry before the Court regarding

pretext under McDonnell Douglas.

        The analysis as to whether an employer’s stated reason for a termination is pretext for

discrimination or retaliation “does not turn on whether the employee in fact violated the policy,

but rather whether the employer reasonably believed the employee violated the policy and acted

based on that belief.” Chamblee v. Miss. Farm Bureau Federation, 551 Fed. App’x. 757, 760

(5th Cir. 2014) (citing Waggoner v. City of Garland, 987 F.2d 1160, 1165 (5th Cir.1993)).

“Thus, as a general rule, an employee’s denial of wrongdoing does not create pretext because it

does not impact whether the employer reasonably believed the wrongdoing occurred.” Harkness

v. Bauhaus U.S.A., Inc., 86 F. Supp. 3d 544, 562 (N.D. Miss. 2015) (citing Strahan v. Waste

Mgmt., 539 Fed. App’x. 331, 332 (5th Cir. 2013)).

       Rather, “[p]retext is established either through evidence of disparate treatment or by

showing that the employer’s proffered explanation is false or unworthy of credence.” Delaval v.

PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 480 (5th Cir. 2016) (internal quotations omitted).

The evidence, even when viewed in Garcia’s favor, does not demonstrate pretext. Garcia’s

deposition testimony states that she requested PTO for a one-day dermatological surgical

procedure that was to occur on January 18, 2018, and that she intended to take off the following

day for recovery. (Garcia Dep. [#26-1] at 195:12–197:25.) Garcia acknowledged that this

procedure was unrelated to her approved intermittent FMLA leave for depression and anxiety.

(Garcia Dep. [#26-1] at 187:9–14, 231:1–4.) It is undisputed that Garcia’s PTO request was

denied due to insufficient leave balance. (Garcia Dep. [#26-1] at 195:2–25.) Garcia testified

that, after the PTO request was denied, she ultimately rescheduled the dermatology procedure for



                                               11
February 8, 2018 but did not need to take a second day off because it was a simple one-hour

procedure. (Garcia Dep. [#26-1] at 197:14–198:5.)

       Garcia nonetheless took off January 18 and 19, 2018, using her approved intermittent

FMLA leave to do so. (Absence Records [#26-7] at 4–6.) It is undisputed that Garcia was on a

cruise in Cozumel, Mexico with friends on these two days, and she did not inform Human

Resources of the trip. (Daffin Aff. [#26-11] at ¶¶ 2–3; Garcia Dep. [#26-1] at 204:11–18, 205:6–

25.) Garcia also testified that she had been on multiple cruises within the year prior to the

January 2018 cruise to Mexico. (Garcia Dep. [#29-2] at 198:17–203:8.) Garcia maintains that

there was no dishonesty in her using her FMLA leave to take a cruise to Cozumel, Mexico

because her doctor recommended the cruise as treatment for her depression, and therefore the

trip was covered under her existing FMLA leave. (Garcia Dep. [#29-2] at 204:11–22.) Yet the

record contains two statements by Garcia’s coworkers that were submitted to Human Resources,

which collectively state that Garcia told her colleagues she won a cruise, that she took the cruise

for her birthday, and that she directed her colleagues not to say anything about the cruise

“because she was going to use FMLA to go on the trip” because the time off had not been

approved. (Chavez Statement [#26-8] at 2; Paniagua Statement [#26-8] at 3.)

       Again, in determining pretext, the Court need not determine whether Garcia’s coworkers

were being truthful in their statements or whether Garcia ultimately acted dishonestly in using

FMLA leave to take the cruise. The Court is merely charged with determining whether there is

sufficient evidence to raise a genuine issue of material fact on the question as to whether Garcia

was subjected to disparate treatment in her termination and whether RBFCU’s stated reason for

Garcia’s termination was “false or unworthy of credence.”         See Delaval, 824 F.3d at 480

(internal quotation omitted).



                                                12
       As to disparate treatment, Garcia argues that the evidence shows she was treated less

favorably than other employees, yet the only comparators she identifies were not similarly

situated. Garcia identifies two comparators in her affidavit—Monica Butcher and Victoria

Chavez. (Garcia Aff. [#29-3] at ¶¶ 2–3.) Although Garcia states that these individuals held her

same position and worked in the same department, she also states that they did not take FMLA

leave. (Garcia Aff. [#29-3] at ¶ 4.) There is also no similar evidence that RBFCU was informed

that these individuals violated a company policy and were nonetheless not terminated. No

reasonable factfinder could conclude that Garcia was subjected to disparate treatment with

respect to her termination based on the record before the Court.

       Nor is there sufficient evidence from which a factfinder could infer that RBFCU’s stated

reason for her termination was false or unworthy of credence. The summary judgment record

establishes that Human Resources received the two witness statements from Garcia’s coworkers

that Garcia was hiding the real reason for her FMLA leave—a birthday cruise trip—from her

supervisors, and Garcia admitted in her deposition that she did not herself ever inform RBFCU

that she would be using her FMLA leave for a cruise. (Daffin Aff. [#26-11] at ¶ 3; Garcia Dep.

[#292-2] at 205:6–10.) Garcia attempts to challenge these witness statements and Daffin’s

affidavit regarding the statements as inadmissible hearsay (see Resp. [#29] at 2), but the Court is

not considering the statements for the truth of the matters asserted therein—only that it is

undisputed that Human Resources received them. See Fed. R. Evid. 801(c) (defining “hearsay”

as a statement offered “to prove the truth of the matter asserted in the statement”). Accordingly,

Garcia’s objections as to this evidence are overruled.1




       1
        The Court also overrules all other objections raised by Garcia to the summary judgment
evidence.
                                                13
       Because Garcia has not proffered any evidence from which a factfinder could infer

pretext, were the traditional McDonnell Douglas framework the only inquiry before the Court,

RBFCU would likely be entitled to summary judgment on Garcia’s FMLA retaliation claim.

However, as previously noted, Garcia argues that there is evidence that her use of FMLA leave

was at least a motivating factor in the termination decision—even if RBFCU’s stated reason for

her termination was another.

       Garcia’s deposition testimony states that she was subjected to at least weekly coaching

sessions (with a maximum of sometimes four per week) with her supervisor, Hurtado, leading up

to her termination, during which she was told she was unreliable due to her frequent use of

FMLA leave. (Garcia Dep. [#29-2] at 120:1–15, 135:12–15; 136:2–137:14.) Garcia testified

that due to this perceived unreliability, she was not considered for promotions, was kept in entry

level duties, was not permitted to work overtime, was not given teambuilding opportunities

available to other employees, and was required to work the late shift.2 (Garcia Dep. [#29-2] at

137:8–144:2.) Accepting this testimony as true, a reasonable factfinder could conclude that

Garcia’s frequent use of FMLA leave was at least one factor that motivated RBFCU’s decision

to terminate her employment. See Richardson, 434 F.3d at 333. Again, RBFCU does not


       2
          In her summary judgment response, Garcia seems to be arguing that the retaliation she
suffered was not just her termination but also these employment decisions. (Resp. [#29] at 5–6.)
Although the theory of her case is unclear, the undersigned notes that “[m]aterially adverse
actions are not limited to ultimate employment decisions but include any actions that would
dissuade a reasonable employee from exercising his [or her] rights under the FMLA.” Lushute v.
Louisiana, Dep't of Soc. Servs., 479 Fed. App’x 553, 555 (5th Cir. 2012) (citing Burlington
Northern & Santa Fe Ry. v. White, 548 U.S. 53 (2006)). “In other words, an employee suffers an
adverse employment action if a reasonable employee would have found the challenged action
materially adverse, which in this context means it well might have dissuaded a reasonable
worker from making or supporting a charge of discrimination.” Id. (citations omitted). It is
possible that some of these adverse actions might satisfy the Burlington Northern standard as
actions that would dissuade a reasonable worker from taking FMLA leave. These fact questions
may be further developed at trial.


                                               14
address Garcia’s motivating factor argument under Richardson and therefore has not attempted

to carry its ultimate burden to present evidence that it would have terminated Garcia for

dishonesty, regardless of her frequent use of FMLA leave. See id. Accordingly, RBFCU is not

entitled to summary judgment on Garcia’s claim of FMLA retaliation under a mixed-motive

framework, and this claim should proceed to trial.

B.     Title VII Sex Discrimination and Harassment

       Garcia also alleges she was the victim of sexual discrimination under Title VII of the

Civil Rights Act of 1964. (First Am. Compl. [#13] at ¶ 25.) Garcia’s First Amended Complaint

alleges that as a homosexual female she was “repeatedly and continuously questioned and

badgered” about her sexual orientation by her supervisors and her colleagues, that this

harassment was extreme, and that it exacerbated her anxiety and depression. (First Am. Compl.

[#13] at ¶ 12.)    It is unclear from Garcia’s pleading whether she is alleging Title VII

discrimination, Title VII harassment, or both. RBFCU treats Garcia’s claim as solely one for sex

discrimination. (Summ. J. Mot. [#26] at 14–16.) In her response, however, Garcia appears to

construe her claim as complaining of harassment. (Resp. [#29] at 9–10.) The undersigned

therefore considers both claims in this report and recommendation.

       Title VII prohibits employment discrimination against “any individual . . . because of

such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1). A Title VII plaintiff bears the initial

burden of establishing a prima facie case of discrimination. McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973). A prima facie case of discrimination requires four elements: (1) that

the individual is a member of a protected class; (2) that the individual was qualified for the

position; (3) that the individual suffered an adverse employment action; and (4) that the

individual was replaced by or treated less favorably than someone outside the protected class.



                                               15
Grimes v. Tex. Dep’t of Mental Health & Mental Retardation, 102 F.3d 137, 140 (5th Cir. 1996).

As with Garcia’s FMLA retaliation claim, if she establishes a prima facie case of sex

discrimination, the burden shifts to RBFCU to show it had a legitimate, nondiscriminatory

reason for the adverse employment action. See McDonnell Douglas, 411 U.S. at 802. If RBFCU

can show a legitimate, non-discriminatory reason for the action, the presumption of

discrimination disappears, and the burden shifts back to Garcia to show that the proffered reason

was a pretext for discrimination. See Wittmer v. Phillips 66 Co., 915 F.3d 328, 332 (5th Cir.

2019);

         To the extent Garcia is claiming she was terminated or otherwise discriminated against

due to her sexual orientation as a lesbian, this claim is foreclosed under existing Fifth Circuit

law. Although some circuits disagree, the Fifth Circuit has repeatedly held that “Title VII does

not prohibit discrimination on the basis of sexual orientation” because sexual orientation is not a

protected class under Title VII. Wittmer, 915 F.3d at 330; see also Blum v. Gulf Oil Corp., 597

F.2d 936, 938 (5th Cir. 1979) (“Discharge for homosexuality is not prohibited by Title VII . . .

.”). Therefore, the only way Garcia could prevail on this claim is if she raises a genuine issue of

material fact that she suffered discrimination because of her “failure to conform to traditional

gender stereotypes.” See E.E.O.C. v. Boh Bros. Constr. Co., 731 F.3d 444, 454 (5th Cir. 2013)

(en banc). Garcia may advance such an allegation, but this claim still fails to survive RBFCU’s

motion for summary judgment because she cannot establish a prima facie case of sex

discrimination.

         For a sex discrimination claim under Title VII, “adverse employment actions include

only ultimate employment decisions such as hiring, granting leave, discharging, promoting, and

compensating.” McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007) (internal



                                                16
quotations omitted). Regarding Garcia’s termination, there is simply no evidence in the record

that this employment action was “because of” Garcia’s failure to conform to traditional gender

stereotypes.   See 42 U.S.C. § 2000e–2(a)(1).        Garcia does not identify any other adverse

employment action with respect to this claim in her response. Rather, as previously noted, she

argues this claim as Title VII harassment, rather than discrimination.

       “The creation of a hostile work environment through harassment . . . is a form of

proscribed discrimination.” Boh Bros. Const. Co., 731 F.3d at 452 (quoting Vance v. Ball State

Univ., -- U.S. --, 133 S. Ct. 2434, 2455 (2013) (Thomas, J., concurring)). Garcia maintains she

was the victim of workplace harassment in that she was forced to wear women’s clothing, told to

wear makeup and her hair down, and subjected to conversations about heterosexual sexual

intercourse. (Response [#29] at 9; Garcia Dep. [#26-1] at 35:7–24, 37:2–11, 80:8–25, 81:10–

20.)   Garcia testified in her deposition that she complained to her supervisor and Human

Resources about the harassment, but it never stopped. (Garcia Dep. [#26-1] at 82:15–25.)

       There are four elements of a hostile working environment or harassment claim under

Title VII: (1) the employee belongs to a protected class; (2) she was subject to unwelcome sexual

harassment; (3) the harassment was based on sex; (4) the harassment affected a “term, condition,

or privilege” of employment; and (5) the employer knew or should have known of the

harassment and failed to take prompt remedial action. Harvill v. Westward Commc’ns, L.L.C.,

433 F.3d 428, 434 (5th Cir. 2005).        Harassment “because of sex” is actionable whether

committed by members of the same or opposite sex of the plaintiff. See Oncale v. Sundowner

Offshore Servs., Inc., 523 U.S. 75, 80–82 (2004).             And sex discrimination includes

discrimination due to failure to conform to gender stereotypes.          See Price Waterhouse v.

Hopkins, 490 U.S. 228 (1989). Despite Garcia’s characterization of her Title VII claim as a



                                                17
harassment claim in her summary judgment response, RBFCU advances no arguments regarding

its entitlement to summary judgment on this claim. Accordingly, RBFCU has not carried its

initial burden on its motion as to this claim. See Catrett, 477 U.S. at 323. The Court should

therefore grant summary judgment to RBFCU on Garcia’s Title VII claim insofar as she is

alleging Title VII sex discrimination but allow Garcia’s Title VII harassment claim to proceed to

trial. In making this recommendation, the undersigned expresses no opinion as to whether there

is in fact evidence to support all essential elements of this claim, only that RBFCU failed to carry

its summary judgment burden.

C.     False Imprisonment

       Garcia also alleges RBFCU is liable for false imprisonment under Texas law. (First Am.

Compl. [#13] at ¶ 29.) Under Texas law, the essential elements of false imprisonment are: (1)

willful detention; (2) without consent; and (3) without authority of law. Wal-Mart Stores, Inc. v.

Rodriguez, 92 S.W.3d 502, 506 (Tex. 2002). “A detention may be accomplished by violence, by

threats, or by any other means that restrains a person from moving from one place to another.”

Randall’s Food Markets, Inc. v. Johnson, 891 S.W.2d 640, 644–45 (Tex. 1995). “Where it is

alleged that a detention is effected by a threat, the plaintiff must demonstrate that the threat was

such as would inspire in the threatened person a just fear of injury to her person, reputation, or

property.” Id. at 645.

       RBFCU is entitled to summary judgment on this claim. The record does not contain any

evidence that RBFCU employees detained Garcia by restraining her from moving from one place

to another. Even crediting all of Garcia’s testimony, the record merely establishes that Garcia

was escorted to the exit of the parking garage by armed security guards who were threatening her

and intimidating her as they did so. (Garcia Dep. [#26-1] at 252:1–25, 255:1–25.) Garcia



                                                18
testified in her deposition that these guards physically blocked her from getting into her vehicle

but not from leaving the garage. (Garcia Dep. [#26-1] at 265:2–25.) Being prevented from

getting into your vehicle is not false imprisonment.

                                  V. Conclusion and Recommendation

        Having considered RBFCU’s motion, the response and reply thereto, the summary

judgment record, and governing law, the undersigned recommends that Defendant Randolph-

Brooks Federal Credit Union’s Motion for Summary Judgment [#26] be GRANTED IN PART

AND DENIED IN PART as follows:

    •   The Court should grant summary judgment to RBFCU on Garcia’s claims of Title VII
        sex discrimination and false imprisonment.

    •   The Court should allow Garcia’s claims of FMLA retaliation and Title VII harassment to
        proceed to trial.

              VI . Instructions for Service and Notice of Right to Object/Appeal

        The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the


                                                 19
party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 22nd day of January, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                              20
